SIMPSON, J.
I concur in the result of the opinion of Justice Anderson. I do not think that the office in question is a state office; hut I concur in what is said by Anderson, J., as to the presumption arising from the laws in existence as to how gubernatorial appointments are made.. There is reason in the remark of the Supreme Court of Indiana “that it is probably the law that, while title to an office is solely derived from executive appointment, the commission of the executive is the only legal evidence of such title.” — State v. Allen, 21 Ind. 516, 83 Am. Dec. 370. I think that, at least, it may be said, whether a formal commission be required or not, there must be some distinct pronouncement by the Governor that the appointment is made. The direction by the Governor to the clerks in his office cannot amount to more than a direction about what is to be done, and, in the very nature of things, the matter must remain in fieri until the final declaration of the appointment is made, and, until that is done, be subject to recall by the Governor. The private secretary is the mouthpiece of the Governor, and not the recording secretary. If a commission is not necessary, and the private secretary, under the direction of the Governor, addresses a communication to the appointee, informing him of his appointment, that may be considered the final act; but in this case the evidence shows that the communication was not signed by the private secretary, but his name was signed by the recording secretary, without authority. It results that it was within the power of the executive to “hold up” the instructions previously given and make a new appointment.